



Exhibit 10.15


companylogoa03.jpg [companylogoa03.jpg]


SEVERANCE PAY AGREEMENT
FOR KEY EMPLOYEE


This agreement is entered into as of July 18, 2005 between Asbury Automotive
Group L.L.C. ("Asbury") and George C. Karolis (" Executive"), a key employee of
Asbury, in order to provide for an agreed-upon compensation in the event that
the Executive's employment is terminated as defined in this agreement.


1.Severance Pay Arrangement


If a Termination (as defined below) of Executive's employment occurs at any time
during Executive's employment, Asbury will pay Executive 12 months of
Executive's base salary as of the date of Termination as Severance Pay. Payment
(subject to required withholding) will be made by Asbury to Executive monthly on
the regular payroll dates of Asbury starting with the date of Termination.


If Executive participates in a bonus compensation plan at the date of
Termination, Severance Pay will also include a portion of the target bonus for
the year of Termination in an amount equal to the target bonus multiplied by the
percentage of such year that has expired through the date of Termination.


In addition, Executive shall be entitled for 12 months following the date of
Termination to continue to participate at the same level of coverage and
Executive contribution in any health and dental insurance plans, as may be
amended from time to time, in which Executive was participating immediately
prior to the date of Termination. Such participation will terminate 30 days
after Executive has obtained other employment under which Executive is covered
by equal benefits. The Executive agrees to notify Asbury promptly upon obtaining
such other employment.


2.Definition of Termination Triggering Severance Pay


A "Termination" triggering the Severance Pay set forth above in Section 1 is
defined as (1) termination of Executive's employment by Asbury for any reason,
except death, disability, retirement, voluntary resignation or "cause", or (2)
termination by Executive because of mandatory relocation of Executive's current
principal place of business to a location more than 50 miles away, or (3)
Asbury's reduction of Executive's base salary, or (4) any material diminution of
Executive's duties or job title, except in a termination for "cause", death,
disability, retirement or voluntary resignation. The definition of "cause" is:
(1) Executive's gross negligence or gross misconduct in carrying out Executive's
duties resulting in either case in material hmm to Asbury; or (2) Executive
being convicted of a felony; or (3) Executive's breach of Sections 3, 4 or 5
below.


3.Confidential Information Nondisclosure Provision


During and after employment with Asbury, Executive agrees not to disclose to any
person (other to an employee or director of Asbury or any affiliate and except
as may be required by law) and not to use to compete with Asbury or any
affiliate any confidential or proprietary information, knowledge or data that is
not in the public domain that was obtained by Executive while employed by Asbury
with respect to Asbury or any affiliate or with respect to any products,
improvements, customers, methods of distribution, sales,





--------------------------------------------------------------------------------





prices, profits, costs, contracts, suppliers, business prospects, business
methods, techniques, research, trade secrets or know-how of Asbury or any
affiliate (collectively, "Confidential Information"). In the event that
Executive's employment ends for any reason, Executive will deliver to Asbury all
documents and data of any nature pe1taining to Executive's work with Asbury and
will not take any documents or data or any reproduction, or any documents
containing or pe1taining to any Confidential Information. Executive agrees that
in the event of a breach by Executive of this provision, Asbury shall be
entitled to inform all potential or new employers of this provision and obtain
injunctive relief and damages which may include recovery of amounts paid to
Executive under this agreement.


4.Non-Solicitation of Employees


Executive agrees that for a period of one year from Executive's last day of
employment with Asbury, Executive shall not directly or indirectly solicit for
employment or employ any person who, at any time during the preceding 12 months,
is or was employed by Asbury or any affiliate or induce or attempt to persuade
any employee of Asbury or any affiliate to terminate their employment
relationship. Executive agrees that in the event of a breach by Executive of
this provision, Asbury shall be entitled to inform all potential or new
employers of this provision and obtain injunctive relief and damages which may
include recovery of amounts paid to Executive under this agreement.


5.Covenant Not to Compete


While Executive is employed by Asbury, Executive shall not directly or
indirectly engage in, participate in, represent or be connected with in any way,
as an officer, director, partner, owner, employee, agent, independent
contractor, consultant, proprietor or stockholder (except for the ownership of a
less than 5% stock interest in a publicly-traded corporation) or otherwise, any
business or activity which competes with the business of Asbury or any affiliate
unless expressly consented to in writing by the Chief Executive Officer of
Asbury (collectively, "Covenant Not To Compete").


In the event that Executive's employment ends for any reason, the provisions of
the Covenant Not To Compete shall remain in effect for one year following the
date of Termination except that the prohibition above on "any business or
activity which competes with the business of Asbury or any affiliate" shall be
limited to Autonation, Sonic, Lithia, United Auto Group and other competitive
groups of similar size. Executive shall disclose in writing to Asbury the name,
address and type of business conducted by any proposed new employer of Executive
if requested in writing by Asbury. Executive agrees that in the event of a
breach by Executive of this Covenant Not To Compete, Asbury shall be entitled to
inform all potential or new employers of this Covenant and to obtain injunctive
relief and damages which may include recovery of amounts paid to Executive under
this agreement.


GENERAL PROVISIONS


A.
Employment is At Will



The Executive and Asbury acknowledge and agree that Executive is an "at will"
employee, which means that either the Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this agreement shall be construed as an express or
implied contract of employment.


B.
Execution of Release



As a condition to the receipt of the Severance Pay payments and benefits
described in section 1 above, Executive agrees to execute a release of all
claims arising out of the Executive's employment or its te1mination including
but not limited to any claim of discrimination, harassment or wrongful discharge
under local, state or federal law.





--------------------------------------------------------------------------------











C.
Other Provisions



This agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of Executive and Asbury, including any successor to
Asbury.


The headings and captions are provided for reference and convenience only and
shall not be considered part of this agreement.


If any provision of this agreement shall be held invalid or unenforceable, such
holding shall not affect any other provisions, and this agreement shall be
construed and enforced as if such provisions had not been included.


This agreement supersedes any and all agreements between Asbury and Executive
relating to payments upon termination of employment or severance pay and may
only be modified in writing signed by Asbury and Executive.


This agreement shall be governed by and construed in accordance with the laws of
the State of New York.






AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:




EXECUTIVE
 
BY ASBURY AUTOMOTIVE
 
 
GROUP L.L.C
 
 
 
/s/ George C. Karolis
 
/s/ Phil Johnson
 
 
 
Print Name:
 
Print Name and Title:
George C. Karolis
 
Phil Johnson
 
 
VP HR










